DETAILED ACTION
	This is in response to communication received on 3/16/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/17/22.

 Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaug et al. US PGPub 2004/0112237 hereinafter CHAUG in view of Blenkhorn US Patent Number 8,286,342 hereinafter BLENKHORN as evidenced by Zhang et al. US PGPub 2008/0170982 hereinafter ZHANG.
As for claim 11, CHAUG teaches “A process for forming a patterned thin film structure on a substrate or in-mold decoration film is disclosed” (abstract, lines 1-2) and “Any process for forming a thin film layer on the patterned substrate may be used, including without limitation by… vacuum deposition… for forming a thin film onto a plastic substrate. Useful thin film conductors include metal conductors” (paragraph 24, lines 1-5), i.e. A method for manufacturing a discontinuous vacuum metalized thin film.
CHAUG teaches “The process begins in step 102 and proceeds to step 104 in which a negative image of the thin film structures to be formed is printed on the surface of the substrate using a masking coating or ink” (paragraph 20, lines 3-6), i.e. coating a… surface of a…thin film with a longitudinal discontinuous stripping layer.
flexible thin film. However, CHAUG does teach “Useful plastic substrates include… polyethylene terephthalate (PET)” (paragraph 24, lines 15-17).
ZHANG teaches “a substrate of flexible plastic (polyethylene terephthalate (PET) or poly(ethylene-2,6,-naphthalate (PEN))” (paragraph 745).
As such, it is the position of the Examiner that it is inherent that CHAUG teaches a flexible thin film. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
CHAUG is silent on the surface of the flexible thin film being a corona surface. 
BLENKHORN teaches “Methods are disclosed for manufacturing electronic devices ( e.g., transistors, and etc.), solar arrays, optical display arrays, portions of such devices and arrays, and the like” (abstract, lines 1-3).
BLENKHORN further teaches “Polymeric films to which the coating would not normally adhere can be treated, e.g., by… corona discharge” (column 8, lines 44-46), i.e. forming a corona surface on a polymeric thin film.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a corona surface on CHAUG’s polymeric thin film because BLENKHORN teaches that such a surface can help coatings adhere to polymeric films.
CHAUG teaches “Any process for forming a thin film layer on the patterned substrate may be used, including without limitation by… vacuum deposition… for forming a thin film onto a plastic substrate. Useful thin film conductors include metal step 2: coating the corona surface and the stripping layer with a metal layer.
CHAUG further teaches “In one embodiment, the masking coating or ink may be stripped using an aqueous solution and/or another common solvent” (paragraph 20, lines 6-8), “The stripping of the coating/ink in step 108 has the effect of stripping away the printed pattern formed in step 104 as well as the portion of the thin film material deposited in step 106 that was deposited on to the areas of the substrate where the coating/ink was present” (paragraph 25, lines 4-8), and “Without limiting the generality of the present disclosure, it is believed that in certain embodiments at least part of the masking coating/ink printed in step 104 is exposed, or nearly so, to the stripping solvent, despite the masking patterns having been covered with metal thin film as a result of the deposition process of step 106” (paragraph 25, lines 16-21), i.e. step 3: removing the stripping layer and the metal layer on the stripping layer to obtain a discontinuous vacuum-metalized thin film.
As for claim 12, CHAUG further teaches “In one embodiment, the masking coating or ink may be stripped using an aqueous solution and/or another common solvent” (paragraph 20, lines 6-8), i.e. wherein the stripping layer is a water-soluble stripping.
As for claim 13, CHAUG further teaches “In one embodiment, the masking coating or ink may be stripped using an aqueous solution and/or another common solvent” (paragraph 20, lines 6-8), i.e. wherein the step 3, the stripping layer and the metal layer on the stripping layer are washed away with water.
As for claim 14, CHAUG teaches “further comprising coating the decorated substrate with a thin protective layer” (claim 41), i.e. further comprising step 4: coating the flexible thin film and a surface of the metal layer with a protective layer.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaug et al. US PGPub 2004/0112237 hereinafter CHAUG and Blenkhorn US Patent Number 8,286,342 hereinafter BLENKHORN as evidenced by Zhang et al. US PGPub 2008/0170982 hereinafter ZHANG as applied to claims 11, 12, 13, and 14 above, and further in view of Cao et al. US Patent Number 8,529,784 hereinafter CAO.
As for claim 15, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
	CAO teaches “Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided” (abstract, lines 1-5) and “Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface” (column 4, lines 23-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 16, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
	CAO teaches “Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided” (abstract, lines 1-5) and “Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface” (column 4, lines 23-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 17, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 18, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
	CAO teaches “Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided” (abstract, lines 1-5) and “Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface” (column 4, lines 23-26).
wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.


“removal of a portion of the film can take place without the necessity of removing a portion of the 5 substrate. For instance, in one embodiment, a film portion can be removed without cutting, e.g., with a sharp object such as a razor blade, a portion of the substrate” (column 5, lines 4-8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717